NOTICE OF ALLOWANCE

Acknowledgements

1.	This notice of allowance addresses broadening reissue U.S. Application No. 16/655,943 (“instant application”).  Examiners find the actual filing date of the instant application is October 17, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 10,295,781, (“‘781 Patent”) issued May 21, 2019. The ‘781 Patent was filed on Feb. 25, 2015 as U.S. Application No. 15/123,906 (“906 Application”), titled “LENS DRIVING DEVICE AND CAMERA MODULE COMPRISING SAME”.
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘781 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘781 Patent.
5.	The ‘781 Patent issued with claims 1-20 (“Patented Claims”). In the amendment filed February 10, 2021 ("FEBRUARY 2021 CLAIM AMENDMENTS"), claims 16-19 have been cancelled and claims 21-33 have been added. Thus, claims 1-15 and 20-33 are pending and grouped as follows:
claims 1-15 and 30-33;
claims 20-24; and
claims 25-29.

Priority Claims
6.	Examiners find the instant application claims foreign priority to KR10-2014-0026062 field March 5, 2014, KR10-2014-0055364 filed May 9, 2014, and KR10-2014-0108487 filed August 20, 2014.
7.	The English translation of Korean Application No. 10-2014-0026062 (“’062 Application”) has been received and Examiners find fig. 2 of the instant application is supported by the ‘062 Application and thus, the presumed effective filing date of the claims 1-15 and claims 20-33 is March 5, 2014. As such, the instant application is subject to AIA  35 U.S.C. 102 and 103.
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Remarks to filed February 10, 2021
--Rejections over Osaka--
9.	The English translation of Korean Application No. 10-2014-0026062 (“’062 Application”) has been received and Examiners find fig. 2 of the instant application is supported by the ‘062 Application and thus, the presumed effective filing date of the claims 1-15 and claims 20-33 is March 5, 2014, which is after the filing date of the Osaka reference. Thus, the rejection over Osaka is withdrawn because Osaka is not prior art.

10.	The FEBRUARY 2021 CLAIM AMENDMENTS have overcome the rejections over Otsuka.
--Defective Declaration--
11.	The reissue declaration filed February 10, 2021 is sufficient to overcome the rejection for a defective declaration.

Allowable Subject Matter
12.	Claims 1-15 and 20-33 are allowed.
	
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991